— In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimant appeals from an order of the Court of Claims *453(Scuccimarra, J.), entered October 16, 2003, which denied the application.
Ordered that the order is affirmed, with costs.
The Court of Claims providently exercised its discretion in denying the claimant’s application for leave to file a late claim (see Court of Claims Act § 10 [6]; Anderson v City Univ. of N.Y. at Queens Coll., 8 AD3d 413 [2004]; Quilliam v State of New York, 282 AD2d 590 [2001]; Edens v State of New York, 259 AD2d 729 [1999]; Qing Liu v City Univ. of N.Y., 262 AD2d 473 [1999]; Broncati v State of New York, 288 AD2d 172 [2001]; Matter of Gallagher v State of New York, 236 AD2d 400 [1997]). Florio, J.P., Schmidt, Rivera and Lifson, JJ., concur.